274 F.2d 940
Leonard Frank HOGUE, Appellant,v.F. T. WILKINSON, Warden, United States Penitentiary, Atlanta, Georgia, Appellee.
No. 18122.
United States Court of Appeals Fifth Circuit.
February 26, 1960.

Chester E. Wallace, Atlanta, Ga., for appellant.
E. Ralph Ivey, Asst. U. S. Atty., Charles D. Read, Jr., U. S. Atty., Atlanta, Ga., for appellee.
Before RIVES, Chief Judge, and CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
It appears that the appellant has failed to apply for relief by motion under 28 U.S.C.A. § 2255 to the Court which sentenced him, and it does not appear that the remedy by such motion is inadequate or ineffective to test the legality of his detention. His application for habeas corpus collaterally attacking his sentence was therefore properly denied. 28 U.S. C.A. § 2255; Brown v. Looney, 10 Cir., 1957, 249 F.2d 61.


2
The judgment is affirmed.


3
Affirmed.